ROBERTS, Justice,
dissenting.
I dissent from the summary affirmance of an order of the Commonwealth Court denying pro se appellant Roy Brown’s petition for review of a Board of Probation and Parole’s recomputation of sentence. The matter should first be remanded for a determination of whether there has been an “intentional relinquishment or abandonment of a known right” to counsel. See Johnson v. Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 1023, 82 L.Ed. 1461 (1938); Commonwealth v. Cooney, 439 Pa. 324, 266 A.2d 650 (1970) (record remanded for determination whether pro se PCHA appellant knowingly waived right to counsel); see also Bronson v. Pa. Board of Probation and Parole, 492 Pa. -, 421 A.2d 1021 (1980) (indigent parole violator seeking review of Board determination entitled to counsel).
NIX, J., joins this dissenting opinion.